Citation Nr: 1739821	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-21 813	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Air Force from June 1956 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the VA RO in St. Louis, Missouri.

In October 2016, the Board denied the Veteran's claim for service connection a low back disability and remanded his claim for service connection for a neck disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court issued an order granting a May 2017 Joint Motion for Remand (JMR), vacating and remanding the low back claim to the Board.  The neck claim has also been returned to the Board for further adjudication.

The Board notes that the October 2016 decision also granted service connection for peripheral neuropathy of bilateral hands and feet.  However, the RO has yet to implement these grants of service connection.  The implementation of the Board's October 2016 grants of service connection for peripheral neuropathy of the bilateral hands and peripheral neuropathy of the bilateral feet are again referred to the AOJ for further action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.



REMAND

With regard to the low back disability, this claim must be remanded for an additional opinion in compliance with the May 2017 JMR and Court Order.

With regard to the neck disability, the Veteran was afforded a VA examination and opinion in March 2017.  The examiner failed to consider whether the Veteran's credible reports of in-service neck pain and continuous neck symptoms since service could serve as the basis for a medical nexus, despite the lack of documentation.  Further, the examiner failed to address the issue of secondary service connection as directed in the Board's October 2016 remand.  As such, the opinion is inadequate to decide this claim and does not comply with the October 2016 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stegall v. West, 11 Vet. App. 268 (1998).  The neck claim must also be remanded for an additional opinion.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file should be provided to an appropriate examiner other than the May 2016 and March 2017 examiners to determine the nature and etiology of his low back and neck disabilities.  The examiner must review the entire claims file and the opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if deemed necessary.  

With regard to the Veteran's diagnosed low back disability, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's disability (1) had its initial onset during active service or is otherwise related to service, and/or (2) was caused or aggravated (made worse) by a service-connected disability, to include his lower extremity peripheral neuropathy and any possible resulting altered biomechanics.  If the examiner finds that the Veteran's low back disability has been aggravated by a service-connected disability, he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability.

With regard to the Veteran's diagnosed neck disability, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's disability (1) had its initial onset during active service or is otherwise related to service, and/or (2) was caused or aggravated (made worse) by a service-connected disability.  If the examiner finds that the Veteran's neck disability has been aggravated by a service-connected disability, he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability.

IN PROVIDING THESE OPINIONS, THE EXAMINER IS ADVISED THAT THE VETERAN'S REPORTS OF LOW BACK AND NECK INJURY AND PAIN IN SERVICE FROM CLIMBING ON AND JUMPING OFF AIRCRAFT WHILE REPAIRING THEM AND WHILE CHANGING A TIRE ARE DEEMED CREDIBLE.  THE EXAMINER MUST ALSO ADDRESS THE VETERAN'S CREDIBLE REPORTS OF LOW BACK AND NECK PAIN SINCE SERVICE.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims for service connection for a low back disability and a neck disability must be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





